*709OPINION ON PETITION TO REHEAR
FONES, Justice.
A respectful and sincere petition to rehear has been presented to the Court, the thrust of which is that we overlooked the significance of Totherow v. Penn Dixie Industries, Inc., 589 S.W.2d 375 (Tenn.1979).
Employee Totherow had worked in defendant’s cement manufacturing plant for six and one-half years in an area that was so dusty that it required sweeping several times a day. There was evidence that the cement mixture at defendant’s plant contained two to three percent sand, of which silica is the chief constituent and an agent that causes silicosis, a named occupational disease. Doctor Whitaker, the thorasic surgeon who treated Totherow, testified that two agents, cigarette smoking and cement dust, caused Totherow’s cancerous emphysema, but that the cement dust was “the more important agent.” In addition, Dr. Whitaker testified that the pathological effects of Totherow’s severe emphysema were the same as the effects of silicosis. The trial judge made express findings based upon Dr. Whitaker’s testimony that satisfied the requirements of American Insurance Co. v. Ison, supra.
In the instant case, the trial judge correctly found that there was no medical evidence that Sim’s emphysema was closely related to one of the named occupational diseases or that it was caused by a particular hazard of his employment that was also known to cause one of the named occupational diseases.
In short, the presence of an exposure to cement dust and medical evidence that it produced pathological effects similar to silicosis distinguishes Totherow from this case where there was no evidence that the phosphorous smoke produced pathological effects substantially the same as those resulting from a named occupational disease.
The petition to rehear is respectfully denied.
BROCK, C. J., COOPER and HARBI-SON, JJ., and McLEMORE, Special Justice, concur.